Citation Nr: 1002992	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  04-00 189  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU) 
since September 17, 2009.

2.  Entitlement to a TDIU prior to September 17, 2009.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from March 1943 to 
February 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Portland, Oregon.

In June 2007, the Board remanded this appeal for additional 
evidentiary development.  The case has since been returned to 
the Board for further appellate action.  Also, at that time, 
the Board denied claims for service connection for 
posttraumatic stress disorder, and a heart disability, and 
denied a request to reopen a claim for service connection for 
hypertension.  The Board's decision with respect to those 
matters is final.  See 38 C.F.R. § 20.1100 (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matter of entitlement to a TDIU prior to September 17, 
2009 is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since September 17, 2009, the Veteran has had one 
service-connected disability that is at least 40 disabling, 
and a combined rating of at least 70 percent.  

2.  The Veteran is unemployable due to his service-connected 
disabilities.




CONCLUSION OF LAW

Since September 17, 2009, the criteria for a TDIU have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for a TDIU since 
September 17, 2009, the Board finds that all notification and 
development actions needed to fairly adjudicate the claim 
have been accomplished.  The Board will address compliance 
with the VCAA regarding the claim for a TDIU prior to 
September 17, 2009 upon completion of the Board's remand 
instructions.

II.  Analysis

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the particular 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether that Veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 
(1993).  It is also the policy of the VA, however, that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).

In discussing the unemployability criteria, the United States 
Court of Appeals for Veterans Claims, in Moore v. Derwinski, 
1 Vet. App. 83 (1991), indicated, in essence, that the 
unemployability question, that is, the ability or inability 
to engage in substantial gainful activity, had to be looked 
at in a practical manner, and that the thrust was whether a 
particular job was realistically within the capabilities, 
both physical and mental, of the Veteran involved.

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.19.

Here, the Veteran's service-connected disabilities include a 
bilateral hearing loss disability, evaluated as 50 percent 
disabling, degenerative disc disease of the lumbar spine, 
evaluated as 40 percent disabling, and tinnitus, evaluated as 
10 percent disabling.  The combined disability rating is 70 
percent, effective September 17, 2009.  Thus, the schedular 
requirements for a TDIU are met as of that date.  

Moreover, after evaluating the record, the Board finds that 
the Veteran is unemployable, and that this is due to the 
effect of his service-connected disabilities.  The Veteran 
was afforded a VA spine examination in December 2008, and an 
opinion was requested on employability.  The examiner 
concluded that, if the Veteran were of employable age, he 
would be restricted to sedentary type work only; but, given 
his current age and previous work experience, it would be 
unlikely that he would be able to find gainful employment 
doing even sedentary work, since he would likely miss work 
because of flare-ups.  It is therefore, at least as likely as 
not that his current low back condition would make him 
unemployable.  

In the November 2009 supplemental statement of the case, the 
AOJ concluded that the Veteran's service-connected 
disabilities, when considered apart from nonservice-connected 
medical disabilities, are not the cause of unemployability.  
However, while the December 2008 spine examiner improperly 
considered the Veteran's age in rendering his opinion 
(38 C.F.R. §§ 3.341, 4.19), he did not, as the AOJ has 
implied, consider any nonservice-connected disabilities.  
Moreover, the reference to the Veteran's age does not appear 
to be the ultimate basis for the examiner's conclusion.  The 
examiner's statement appears to imply that sedentary work 
would be possible if not for the Veteran's age and previous 
work experience.  However, his ultimate conclusion is based 
on the Veteran's flare-ups of low back symptoms, which would 
require him to miss substantial amounts of work.  Regarding 
flare-ups, the Veteran rated his daily pain at 5 out of 10, 
with flare ups increasing to 8 out of 10, at least once a 
month.  According to the Veteran, a bad flare-up will last 
from 2 to 3 weeks, with approximately 2 days in bed.  During 
flare-ups the examiner noted that the Veteran would likely 
lose another 10 to 20 degrees of flexion and extension across 
his low back.  

The examiner also noted the Veteran's previous work 
experience, which includes work as a truck driver and 
building contractor.  The Veteran stated that he had to 
retire at age 60 as a building contractor, due to back 
problems.  The report of a VA psychological examination in 
October 2003 indicates that, subsequent to service, the 
Veteran worked as a building contractor.  He has testified 
that he could not work as a contractor any longer due to his 
back disability.  He also stated that he had worked most 
recently as a truck driver but that getting in and out of the 
truck was difficult.  Clearly, the work for which the Veteran 
is trained and has most of his experience is not sedentary 
work.  

In addition, an opinion was obtained in January 2009 
regarding the Veteran's service-connected hearing loss 
disability and tinnitus.  A VA physician concluded that, 
although the hearing loss and tinnitus do play a role in his 
ability to gain employment, and the Veteran is currently 
unemployable, reasons other than hearing loss and tinnitus 
also play a role, and, at the age of 84, the Veteran says he 
would not be seeking employment in any case.

Thus, once again the VA physician improperly considered the 
Veteran's age in providing the opinion.  While the physician 
did not specifically identify what other disabilities 
contribute to his unemployability, he certainly did not 
mention any nonservice-connected disabilities.  The Board 
notes that the Veteran does have several nonservice-connected 
disabilities, however, the highest rating for any of these 
disabilities is 10 percent.  It is therefore considered less 
likely that they played a significant factor in the opinion, 
in comparison to the service-connected disabilities rated at 
70 percent.  

In sum, given the Veteran's employment history, consisting of 
non-sedentary jobs, the Board is satisfied that his service-
connected disabilities of a low back disorder, a hearing loss 
disability, and tinnitus, without consideration of 
nonservice-connected disabilities or age, render him unable 
to obtain or maintain substantially gainful employment.  As 
such, effective September 17, 2009, the criteria for 
entitlement to TDIU have been met.  Therefore, with 
application of the provisions of 38 C.F.R. § 4.16(a), the 
Board finds that the evidentiary record supports a grant of 
entitlement to a TDIU as of that date.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Effective September 17, 2009, a total disability rating based 
on unemployability due to service-connected disability is 
granted.


REMAND

As discussed above, the evidence demonstrates that the 
Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  However, prior to September 17, 2009, the 
combined service connected rating did not meet the criteria 
for a TDIU, as set out under 38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

In VAOPGCPRPEC 6-96, VA General Counsel held that remand, 
rather than referral, is the proper disposition for extra-
schedular claims inferred or reasonably raised by the 
evidence of record.  VA General Counsel opinions are binding 
on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2009).

Thus, the agency of original jurisdiction should consider 
entitlement to a TDIU prior to September 17, 2009 on an 
extra-schedular basis, in the first instance, to avoid any 
prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Refer the claim for TDIU prior to 
September 17, 2009 for extraschedular 
consideration.  If such action does not 
resolve the claim, a Supplemental 
Statement of the Case should be issued.  
Thereafter, the claim should be returned 
to this Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


